DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/058,229. 
Claims 1-9 are pending.
Claims 1-9 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Satchell (U.S. Patent 3,785,108) or, in the alternative, under 35 U.S.C. 103 as obvious over Satchell (U.S. Patent 3,785,108) in view of Yamamoto (U.S. Publication 2015/0184380) and ATM Inc. (Architectural Timber & Millwork, Inc., Tie Rod Trusses, http://atimber.com/tie-rod-trusses, (earliest available copy published on 06/16/2016 obtained from https://web.archive.org/web/20160616085739/http://atimber.com/tie-rod-trusses)).
Regarding claim 1, Satchell discloses a roof frame structure comprising:
paired wood sloping beams (paired beams #19 are disclosed on col. 2, ll. 13-21 as being constructed from timber and thus meet such limitations as defined) respectively extending from a ridge portion (#26) toward eaves (#39) on opposite sides from each other (see figure 1);
a hanging portion (#29) hanging vertically downward from the ridge portion (see figure 1); and
two steel braces (Braces #42 comprise of a shape and construction which is depicted as metal, where the chords are disclosed as comprising of steel and thus it would be understood that such braces #42 would also be constructed from steel for strength and temperature change purposes. However, if the Examiner is considered to over broadly interpret such braces as being constructed from steel, it is highly well known in the art, as evidenced by Yamamoto, that such tie rod braces are constructed from steel and it would have been obvious to have constructed the braces of Satchell out of steel for strength and temperature change purposes.) respectively installed between lower faces of the sloping beams and side faces of a lower end of the hanging portion (see figure 1),
wherein one end of each of the steel braces is pin-jointed to a beam-side fixing portion (#44) protruding from the lower face of the sloping beam (see figures 1 and 11), and the other end of each of the steel braces is pin-jointed to a hanging-portion-
As depicted in figure 10 of Satchell, the steel braces can be considered pin-jointed to a respective side “portion” of the lower end of the hanging portion #29 that faces a respective beam lower face due to the broadness of the term “portion.” However, for compact prosecution purposes, if the Examiner is considered to over broadly interpret Satchell as meeting such limitations, it is highly well known in the art, as evidenced by ATM Inc., that the middle, hanging portion of a tie rod ceiling truss system can comprise of a connector piece that attaches each tie rod of the assembly to one another by pinning each tie rod to the connector piece. Therefore, it would have been obvious to have used a connector piece at the end of the hanging portion of Satchell which comprises of side portions that protrude and are configured to be pin-jointed to each brace, as taught in ATM Inc., in order to make a stronger connection between each steel brace that allows for better transfer of forces through the system.
Regarding claim 3, Satchell discloses, or in the alternative in view of Yamamoto and ATM Inc. render obvious, the beam-side fixing portion protrudes from a lower face of a middle portion in a length direction of each of the sloping beams (see figure 1 of Satchell).
Regarding claim 9, Satchell discloses, or in the alternative in view of Yamamoto and ATM Inc. render obvious, the hanging-portion-side fixing portions are formed at lower positions than the beam-side fixing portions (see figure 1 of Satchell).

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by ATM Inc. or, in the alternative, under 35 U.S.C. 103 as obvious over ATM Inc. in view of Yamamoto.
Regarding claim 1, ATM Inc. discloses a roof frame structure (the bottommost, right picture of the NPL which comprises of a roof over a pool) comprising:
paired wood sloping beams (any pair of wood sloping beams on the bottom right figure of the NPL) respectively extending from a ridge portion (the topmost portion of the roof of the figure) toward eaves (the bottommost portion of the roof as depicted in the figure) on opposite sides from each other (see figure);
a hanging portion (the metal, vertical bar extending from the bottom of the ridge portion of the figure) hanging vertically downward from the ridge portion (see figure); and
two steel braces (The left and right braces that extend from the eaves and are attached to the bottom of the vertical hanging portion of the figure, where such braces comprise of a shape and are constructed from metal, where it would be understood that such braces would be constructed from steel for strength and cost purposes. However, if the Examiner is considered to over broadly interpret such braces as being constructed from steel, it is highly well known in the art, as evidenced by Yamamoto, that such tie rod braces are constructed from steel and it would have been obvious to have constructed the braces of ATM Inc. out of steel for strength and cost purposes) respectively installed between lower faces of the sloping beams and side faces of a lower end of the hanging portion (see figure),
wherein one end of each of the steel braces is pin-jointed to a beam-side fixing portion protruding from the lower face of the sloping beam, and the other end of each of the steel braces is pin-jointed to a hanging-portion-side fixing portion protruding from the side face of the lower end of the hanging portion (see the figure, where the ends of each brace comprise of pins to attach each end of the lower end of the beam and the lower end of the hanging portion, respectively).
However, if the Examiner is considered to over broadly interpret pins used to join the ends of the braces and hanging portion, it is highly well known in the art, as evidenced by the other embodiments of ATM Inc., that such tie rods are pin joined to one another using clevis type ends attached to the ends of each tie rod and it would have been obvious to have similarly connected the ends of the braces of the bottom right figure of ATM Inc. using pin joints for quicker and easier manufacturing of the assembly while also forming a strong connection between such elements.
Regarding claim 2, ATM Inc. discloses, or in the alternative in view of Yamamoto render obvious, the beam-side fixing portion protrudes from a lower face of an end portion on an eave side of each of the sloping beams (see the bottom right figure of ATM Inc., where the outer ends of the braces are attached to the inner, lower ends of the beams).
Regarding claim 4, ATM Inc. discloses, or in the alternative in view of Yamamoto render obvious, the hanging-portion-side fixing portions are formed at higher positions than the beam-side fixing portions (see the bottom right figure of ATM Inc.).
Claim Rejections - 35 USC § 103
Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ATM Inc. in view of Satchell, or in the alternative in view of Satchell and Yamamoto.
Regarding claim 3, ATM Inc. discloses the beam side fixing portion extends from an end portion and not a middle portion of the beam as defined. However, it is highly well known in the art, as evidenced by Satchell, that the tie rods of a roof truss system can instead extend from a middle portion of the sloping beams of the roof. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have attached the outer ends of the braces of ATM Inc. to attach to middle portions of the beams, as taught in Satchell, in order to provide the beams with specific strength characteristics based on the application of such a roof strengthening system.
Regarding claim 8, ATM Inv. in view of Satchell, or in the alternative in view of Satchell and Yamamoto, render obvious the hanging-portion-side fixing portions are formed at higher positions than the beam-side fixing portions (ATM Inc. depicts the hanging portion connection portions with the braces can be positioned higher than the position where the braces are connected to the beams, where it would have been obvious to have similarly provided such a setup when the braces of ATM Inc. are attached to the middle portion of the beam, as taught in Satchell, in order to provide the system with specific aesthetics and strength characteristics. As disclosed in the present application, such embodiments can be substituted for one another and it would have been an obvious design choice to provide such a setup as taught in claim 8 within the prior art.)
Regarding claim 9, ATM Inv. in view of Satchell, or in the alternative in view of Satchell and Yamamoto, render obvious the hanging-portion-side fixing portions are formed at lower positions than the beam-side fixing portions (See Satchell, where such features would be provided within ATM Inc. as explained above. As disclosed in the present application, such embodiments can be substituted for one another and it would have been an obvious design choice to provide such a setup as taught in claim 8 within the prior art.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ATM Inc. in view of Yamamoto.
Regarding claim 5, though ATM Inc. discloses the hanging-portion-side fixing portions are formed higher than the beam-side fixing portions instead of lower, as defined in claim 5, Yamamoto discloses such steel braces of a roof frame structure could instead extend from end portions of the beam and to a central hanging portion such that the hanging portion connection location is lower than the beam connection location. The present specification and drawings disclose such embodiments can be used in place of one another and thus it would have similarly been obvious to have positioned the hanging portion side fixing portions of ATM Inc. so as to be lower than the beam side fixing portions, as taught in Yamamoto, for aesthetic purposes as well as to provide the roof frame with specific strength characteristics. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ATM Inc. in view of Yamamoto and Satchell.
Regarding claim 6, though ATM Inc. do not specifically disclose how the beams are attached to one another at the ridge portion, it is highly well known in the art, as evidenced by Satchell, that ridge beam hangers #21 and #22 can extend and attach to an upper end of the hanging portion #29, where such beam hangers #21 and #22 are fixed to a respective end of a sloping beam extending up to the ridge portion. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the roof frame system of ATM Inc. to include a top end comprising of ridge portion beam hangers configured to fix ends of the sloping beams thereto, as taught in Satchell, in order to strengthen the connection between the beams and the tie rod system. Furthermore, though figure 5 of Satchell depicts the beam hangers attached on the same face side of the end #31 of the hanging portion, the order in which such elements are attached to one another with the same rivet #25 would not affect the strength or design of such a connection and thus it would have been obvious to have sandwiched the end portion #31 of the hanging portion with the beam hangers #21 and #22 such that the beam hangers are provided on opposite sides of the end of the hanging portion of ATM Inc. in view of Satchell in order to yield the same predictable result of attaching such elements to one another at the ridge and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ATM Inc. in view of Yamamoto, Satchell, and Okura (U.S. Publication 2016/0289949).
Regarding claim 7, ATM Inc. in view of Yamamoto and Satchell render obvious each of the beam-side fixing portions has an upper portion where a tenon to be inserted and fixed into a mortise formed in the lower face of each of the sloping beams is formed (as depicted in the figures of ATM Inc., the fixing portions for each brace comprise of a plate that acts as a tenon that is to be inserted within a slot, or mortise, of a respective beam and pinned thereto using threaded fasteners) and a lower portion where a beam-side plate formed to be exposed from the sloping beam and provided with a receiving hole is formed (as depicted in the figures of ATM Inc., the beam fixing portions comprise of an exposed, lower plate portion with a hole that is to be pinned to the clevis end of each brace), and the roof frame structure further comprises: brace end plates (the clevis at the end of each brace of ATM Inc. is considered the brace end plate) respectively formed at end portions of the steel braces and provided with fixing holes (the two holes of each clevis plate as depicted in the figures of ATM Inc.), and joint members each of which is inserted into the receiving hole and the fixing hole to joint each of the beam-side plates and each of the brace end plates to allow the beam-side plate and the brace end plate to rotate (pins are received within the holes of the clevis ends and the beam fixing portion holes as depicted in ATM Inc.).
However, ATM Inc. discloses the use of a plate tenon rather than a tenon pipe as defined. The difference between the prior art and the present invention appear to be only in shape, where the tenon and mortise of the prior art and present invention function the same way using pins in order to attach the beam fixing portion to the beam. Furthermore, as evidenced by figure 14 of Okura at #64, that tenon pipe connectors that are to be received within respective mortises of wood beams to attach elements to one In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635